      Case 2:14-cv-02052-KJM-DB Document 94 Filed 08/31/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SCOTT JOHNSON,                                   No. 2:14-cv-2052 KJM DB PS
12                      Plaintiff,
13           v.
14    MIKE PATEL,                                      ORDER
15                      Defendant.
16

17          Defendant is proceeding in this action pro se. This matter was, therefore, referred to the

18   undersigned in accordance with Local Rule 302(c)(21) and 28 U.S.C. § 636(b)(1). On November

19   6, 2019, the undersigned issued a scheduling order in this action. (ECF No. 84.) On July 17,

20   2020, plaintiff filed a motion for summary judgment. (ECF No. 84.) On July 22, 2020, plaintiff

21   was advised that the filing was defective, having been improperly noticed for hearing before the

22   assigned District Judge. (ECF No. 86.)

23          On July 29, 2020, plaintiff re-noticed the motion for summary judgment before the

24   undersigned. (ECF No. 89.) Plaintiff’s filing, however, was again defective as it was noticed for

25   hearing on less than 28 days in violation of Local Rule 230. (ECF No. 90.) On July 30, 2020,

26   plaintiff filed a second amended notice of motion, noticing the motion for hearing before the

27   undersigned on September 4, 2020. (ECF No. 91.)

28   ////

                                                      1
     Case 2:14-cv-02052-KJM-DB Document 94 Filed 08/31/20 Page 2 of 2

 1           However, the scheduling order issued on November 6, 2019, explained that “[a]ll law and

 2   motion” must “be completed by August 14, 2020.” (ECF No. 38 at 2.) The order also explained

 3   that “‘completed’ in this context means that all law and motion matters must be heard” by August

 4   14, 2020. (Id.) That order has not been amended. In this regard, the time for law and motion has

 5   closed. Plaintiff has not sought, let alone obtained, an amendment to the scheduling order. And

 6   the undersigned cannot simply disregard the deadlines set forth in the scheduling order.

 7           Accordingly, IT IS HEREBY ORDERED that:

 8           1. Plaintiff’s July 29, 2020 motion for summary judgment (ECF No. 89) is denied without

 9   prejudice to renewal; and

10           2. The September 4, 2020 hearing of plaintiff’s motion is vacated.

11   Dated: August 29, 2020

12

13

14

15

16

17

18

19

20
21

22

23   DLB:6
     DB/orders/orders.pro se/johnson2052.msj.den.ord
24

25

26
27

28

                                                       2
